[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1177

                       GARY R. SINGERMAN,

                     Plaintiff, Appellant,

                               v.

      KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Joyce L. Alexander, U.S. Magistrate Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Boudin, Circuit Judge.



     Lindsay P. Rand, Nashawaty, Hayden & Rand and Dana A. Curhan
on brief for appellant.
     Donald K. Stern, United States Attorney, and Christopher M.
Tauro, Assistant U.S. Attorney, on brief for appellee.




                        October 5, 2000
           Per Curiam. The district court judgment dismissing

the complaint for lack of subject-matter jurisdiction is

summarily affirmed.    Plaintiff advances a pair of arguments

on appeal--alleging that he never received notice of the

1991 denial of his application for social security benefits,

and that the Commissioner undertook a constructive reopening

of that application in the course of addressing plaintiff's

second   application     for     benefits.     Neither     of   these

contentions, however, was properly presented to the district

court.   Even in the non-adversarial social security context,

it is "settled that matters not brought to the attention of

the   district   court     are     deemed    waived   on    appeal."

Evangelista v. Secretary of Health and Human Serv., 826 F.2d

136, 144 (1st Cir. 1987).      We add that both arguments, in any

event, prove to be without substantive merit on the record

before us.

           Affirmed.   See Loc. R. 27(c).




                                  -2-